HALL, District Judge.
I concur. I also suggest, that the hill does not contain any sufficient averment of the infringement of the patent, after the time when it is alleged that the right of Mrs. Perry accrued. The bill states the assignment to her to have been made on the 2d day of July, 1862, and only alleges that the infringement was after the making of the contract between the defendants and Littlefield, which it is averred was “entered into” some time between January 1st, 1861, and January 1st, 1863.